Citation Nr: 9906741	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  91-38 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected prostatitis, currently evaluated as 40 percent 
disabling.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for transurethral resection of the prostate. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1965 to February 
1969.

This veteran's claim of entitlement to an increased rating 
for chronic prostatitis was initially before the Board of 
Veterans' Appeals (Board) on appeal from an August 1990 
rating action of the Montgomery, Alabama Regional Office (RO) 
of the Department of Veterans Affairs (VA).  The veteran 
submitted a notice of disagreement (NOD) in September 1990 
and the RO issued a statement of the case (SOC) later that 
same month.  The veteran's substantive appeal was received in 
March 1991.  

The veteran's claim of entitlement to service connection for 
transurethral resection of the prostate was originally denied 
by the RO in a May 1980 rating decision, which was upheld by 
a December 1983 Board decision.  The veteran's present claim 
was initially before the Board on appeal from an April 1991 
decision of the RO that new and material evidence had not 
been submitted to reopen the previously denied claim.  An NOD 
as to that issue was received in July 1991.  A supplemental 
statement of the case (SSOC) was issued in July 1995.  The 
veteran's substantive appeal as to this issue was received in 
October 1995.

The Board remanded the case in June 1992, May 1994 and 
October 1996.

By a November 1997 rating action, the RO increased the rating 
for the service-connected prostatitis to the present level of 
40 percent, effective on July 26, 1990.


REMAND

In a statement received in December 1997, the veteran 
requested that he be scheduled for a "Regional Office 
personal hearing."  In a February 1998 letter, the RO asked 
that the veteran elect which type of hearing he would prefer:  
a video conference hearing or personal hearing with a Member 
of the Board, sitting at the RO.  In a response received 
later that month, the veteran declined a video conference 
hearing and indicated that he preferred to wait for a visit 
by a Member of the Board.  A hearing before a Board Member at 
the RO was never scheduled.

The law provides that a veteran may request a hearing before 
a Member of the Board, and the hearing shall be scheduled by 
the RO.  38 U.S.C.A. § 7107 (West Supp. 1998).  

Accordingly, this case must be REMANDED to the RO for the 
following action.  

The RO should schedule the veteran for a 
personal hearing before a Member of the 
Board at the local office.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition.  By this REMAND, the Board 
intimates no opinion, either legal or factual, as to any 
final determination warranted in this case.  

No action is required by the veteran until he is notified by 
the RO.  The purpose of this REMAND is to afford the veteran 
due process of law.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 3 -


